Citation Nr: 0617052	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.  

2.  Entitlement to service connection for a kidney disorder. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right infraorbital area, with retained 
metallic foreign body, currently evaluated at 10 percent.

5.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right dorsal area over Muscle Group I 
with retained metallic foreign body, currently evaluated at 
10 percent.  

6.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound to the left back.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issue of entitlement to an initial compensable evaluation 
for residuals of a shell fragment wound to the left back will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  A prostate disorder was not manifested during service and 
is not shown to be causally or etiologically related to 
service.  

2.  The veteran is not currently shown to have a kidney 
disorder.   

3.  Hypertension was not manifested during service or for 
many years thereafter, and is not shown to be causally or 
etiologically related to service.  

4.  Residuals of the gunshot wound of the right infraorbital 
area are not shown to be productive of severe disfigurement 
or more than one characteristic of disfigurement.  

5.  Residuals of a gunshot wound to the right dorsal area are 
not productive of more than moderate impairment.  


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  

2.  A kidney disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).  

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound of the right infraorbital 
area, with retained metallic foreign body, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7800 (2002-2005)

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right dorsal area 
over Muscle Group I with retained metallic foreign body have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, 
Diagnostic Code 5301 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in May 2002, May 2003, and November 2005.  
While this notice does not provide any information concerning 
the effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's decision, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statements of the Case, and been informed of the 
evidence considered in the case, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's claims.  

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases such as a 
kidney disorder or hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   Generally, to 
prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995)

Prostate Disorder

The veteran's service medical records contain no evidence of 
complaints, diagnosis or treatment of a prostate disorder.  
His October 1970 separation examination report shows his 
genitourinary system to be normal.  Further, on VA 
examination in May 1972, examination of the genitourinary 
system, including the prostate, was normal.  

The Board has reviewed private treatment records dated from 
the 1980's and VA outpatient treatment records dated from 
2003.  These records show that a prostate disorder was first 
shown in private records dated in 1999, when the veteran 
complained of burning on urination, and prostatitis was 
diagnosed.  He was also treated in 2000 for acute 
prostatitis.  

Based on this record the Board concludes that service 
connection for a prostate disorder is not warranted. There is 
no showing of a prostate disorder in service and the findings 
of a prostate disorder were not documented until many years 
after service discharge.  Significantly, there is no medical 
evidence linking a current prostate disorder to service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a prostate disorder.

Given the evidence against the claim, for the Board to 
conclude that the veteran's prostate disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO to him, but 
he has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his prostate disorder is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for a prostate disorder is not 
established in the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Kidney Disorder

The service medical records are silent for any complaint, 
diagnosis or treatment regarding a kidney disorder.  The 
veteran's October 1970 separation examination report shows 
his genitourinary system to be normal.  Further, on VA 
examination in May 1972, examination of the genitourinary 
system, including the kidneys, was normal.  In addition, 
review of the private medical records dated from the 1980's 
and VA outpatient treatment records dated from 2003, show no 
current diagnosis of a kidney disorder, although a private 
medical record dated in 1997 records that the veteran was 
seen in the emergency room for a kidney stone.  

Given this record, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a kidney disorder.  Simply put, in the absence 
of a present disability that is related to service, a grant 
of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disability by way of 
correspondence from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current disability 
and a relationship to an injury, disease or event in service.  
While the veteran is clearly of the opinion that a current 
kidney disorder is present and related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for a kidney disorder is not 
established in the absence of competent medical evidence 
demonstrating a current kidney disorder and a relationship 
between a current disorder and service.

Hypertension

The veteran's service medical records reflect no elevated 
blood pressure readings or manifestations reflecting 
hypertension.  At separation in October 1970, his blood 
pressure was 124/76.  Elevated readings reflecting 
hypertension are first noted in the record in private records 
dated in August 1991 when a reading of 140/91 was recorded.  
In May 1997 a reading of 144/100 was recorded.  Thereafter 
elevated readings were noted in January 2000 when a reading 
of 160/80 was noted, and in May 2000 when a reading of 160/90 
was noted.  

Based on the evidence the Board must conclude that service 
connection for hypertension is not warranted.  There is no 
showing of hypertension in service or within the first post 
service year.  Also, the current findings have not been 
related to service by competent medical evidence.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO to him, but 
he has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his hypertension is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for hypertension is not established 
in the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service.

Increased Evaluation Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service records show that the veteran sustained wounds to the 
right infraorbital rim area in 1969 and to the back.  The 
laceration of the right infraorbital area was repaired in 
September 1969, and the back wounds were debrided.  

Gunshot Wound to the Right Infraorbital Area

The veteran's disability is rated under Diagnostic Codes 
6032-7800 and has been assigned a 10 percent evaluation, 
based on disfigurement.  In order to assign a rating beyond 
10 percent, the evidence must show visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement under the 
revised criteria.  38 C.F.R. Part 4, Diagnostic Code 7800 
(2005).  Under the criteria in effect prior to the date of 
the revisions of skin ratings (August 30, 2002), the evidence 
would have to show severe disfigurement especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  
Under the new criteria, Note (1) states: The 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: Scar 5 or more inches (13 or more cm.) in 
length.  Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or depressed 
on palpation.  Scar adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

On the VA examination in July 2002, the examiner noted that 
there were no abnormalities of the eyelid noted, and no 
irregularity of the infraorbital rim.  Pupillary reactions 
were normal and extraocular muscle function was normal.  
Corrected vision in both eyes was 20/20.  VA outpatient 
treatment records show referral to the eye clinic for glasses 
in July 2002, and in May 2003, the lids were noted to be 
within normal limits, the extraocular muscles were intact and 
the conjunctivae clear.  

The evidence clearly does not support a rating beyond 10 
percent under either the old or new criteria.  Essentially, 
the disorder is not severely disfiguring and there is no 
indication of the presence of two or more of the 
characteristics of disfigurement set forth above.  Therefore, 
a rating beyond 10 percent is not warranted.  There is also 
no indication that there is any other potentially applicable 
Diagnostic Code that would apply, since there is no showing 
of any limitation of function of the eye due to the residuals 
of the gunshot wound.  38 C.F.R. Part 4, Diagnostic Code 7805 
(prior to and after August 30, 2002).  As such, an increased 
evaluation is not warranted.  

Gunshot Wound to the Right Dorsal Area

The veteran's disability is rated under Diagnostic Code 5301, 
and has been assigned a 10 percent evaluation for moderate 
impairment of Muscle Group I.  Muscle injuries disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the 
history and complaint, and objective findings.  38 C.F.R. § 
4.56(d).  A moderately severe muscle disability, which would 
be required for an increased evaluation in this case, is one 
where the injury was either through and through, or a deep 
penetrating wound by a small high velocity missile or large 
low velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.  The 
service department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

Here, the veteran's right shoulder disability is shown on VA 
examination to be painful by complaint of the veteran, with 
normal use of the right arm and no functional limitations.  
It was noted that his disability causes no interference with 
his job duties.  Examination showed a 3 cm. nontender, 
nonadherent scar over the right scapular region, with an 
underlying defect noted to be compatible with a penetrating 
wound.  A 2.5x1 cm. scar over the right flank region of the 
upper lumbar region was nontender and nonadherent with a 
questionable underlying defect.  A 5 cm. scar was noted over 
the lateral aspect of the right upper arm, which was 
nontender, nonadherent and no evidence of an underlying 
defect.  Motion of the right shoulder was described as 
follows: flexion and abduction to 180 degrees; internal and 
external rotation to 90 degrees.  There was no pain on 
motion, and no tenderness.  The examiner stated that there 
was no pain on range of motion, and no interference with 
function.  

The above noted evidence does not reveal that the residuals 
of a gunshot wound to the right dorsal area are productive of 
moderately severe impairment.  Thus, the currently assigned 
10 percent evaluation is appropriate.  In addition, the scars 
identified are not shown to be symptomatic, that is, 
disfiguring, poorly nourished, subject to repeated 
ulceration, tender and painful, or causing limitation of 
function, nor has the veteran so alleged.  Therefore, a 
separate rating for scars is not warranted.  See, Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  Based on this evidence, 
the Board finds that an increased evaluation is not 
warranted.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

ORDER

Service connection for a prostate disorder is denied.  

Service connection for a kidney disorder is denied.  

Service connection for hypertension is denied.  

An evaluation in excess of 10 percent residuals of a gunshot 
wound of the right infraorbital area, with retained metallic 
foreign body, is denied. 

An evaluation in excess of 10 percent residuals of a gunshot 
wound to the right dorsal area over Muscle Group I with 
retained metallic foreign body is denied. 


REMAND

The veteran was granted service connection for residuals of a 
gunshot wound to the left back, and a noncompensable 
evaluation was assigned under Diagnostic Code 7805, which 
provides for disability ratings for scars based on the 
limitation of function of the part affected.  This was based 
on the service medical records which showed that the veteran 
sustained two fragment wounds to the left back.  Recent VA 
medical examinations do not provide complete information 
regarding any residuals of a wound to the left back, to 
include scarring or limitation of function.  As such, a VA 
examination is necessary to evaluate this disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
examination to evaluate his residuals of 
the shell fragment wound to the left 
back.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished and 
the examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner should describe the 
residuals of the gunshot wound to the 
left back to include the size of any 
scarring, whether any scars are tender or 
painful, or are unstable.  The examiner 
should also indicate whether there is 
limitation of function of the back due to 
the gunshot wound or the scarring.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


